      Case 1:20-cv-11036-PBS Document 11 Filed 06/29/20 Page 1 of 8



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

JANITO DECARVALHO,                  )
                                    )
          Petitioner,               )
                                    )            Civil Action
          v.                        )            No. 20-11036-PBS
                                    )
STEVEN SOUZA,                       )
                                    )
          Respondent.               )
                                    )


                         MEMORANDUM AND ORDER

                            June 29, 2020

Saris, D.J.

                             INTRODUCTION

     Petitioner Janito Decarvalho brings this habeas petition

seeking relief pursuant to the Court’s declaratory judgment in

Reid v. Donelan, 390 F. Supp. 3d 201 (D. Mass. 2019) (“Reid”).

Petitioner argues that his mandatory detention under 8 U.S.C.

§ 1226(c) has become unreasonably prolonged and that he is

entitled to a bond hearing before an immigration judge.

     Respondent has moved to dismiss the petition for failure to

state a claim for which relief may be granted. (Docket No. 9).

     For the reasons stated below, the Court hereby GRANTS the

Respondent’s motion to dismiss (Docket No. 9) and DENIES without

prejudice Decarvalho’s petition (Docket No. 1).




                                   1
      Case 1:20-cv-11036-PBS Document 11 Filed 06/29/20 Page 2 of 8



                           LEGAL STANDARDS

     Under 8 U.S.C. § 1226(c), the Government “shall take into

custody” any noncitizen who is inadmissible or deportable based

on a conviction for “certain crimes of moral turpitude,

controlled substance offenses, aggravated felonies, firearm

offenses, or acts associated with terrorism.” Reid, 390 F. Supp.

3d at 213 (quoting 8 U.S.C. § 1226(c)(1); Gordon v. Lynch, 842

F.3d 66, 67 n.1 (1st Cir. 2016)). The statute does not allow for

conditional release on bond, except in the limited circumstance

of witness protection. See 8 U.S.C. § 1226(c)(2).

     Nonetheless, “mandatory detention under § 1226(c) without a

bond hearing violates due process when an alien’s individual

circumstances render the detention unreasonably prolonged in

relation to its purpose in ensuring the removal of deportable

criminal aliens.” Reid, 390 F. Supp. 3d at 219.

     In Reid v. Donelan, this Court certified a class of “[a]ll

individuals who are or will be detained within the Commonwealth

of Massachusetts or the State of New Hampshire pursuant to 8

U.S.C. § 1226(c) for over six months and have not been afforded

an individualized bond or reasonableness hearing.” No. 13-30125-

PBS, 2018 WL 5269992, at *8 (D. Mass. Oct. 23, 2018). Pursuant

to this Court’s subsequent declaratory judgment, any member of

the Reid class may “bring a habeas petition in federal court to



                                   2
      Case 1:20-cv-11036-PBS Document 11 Filed 06/29/20 Page 3 of 8



challenge his detention as unreasonably prolonged.” Reid, 390 F.

Supp. 3d at 227.

     The reasonableness of a petitioner’s continued detention

without a bond hearing under § 1226(c) must be analyzed on a

case-by-case basis. See id. at 219. The following nonexclusive

factors are relevant in determining the reasonableness of

continued mandatory detention:

     [T]he total length of the detention; the foreseeability of
     proceedings concluding in the near future (or the likely
     duration of future detention); the period of the detention
     compared to the criminal sentence; the promptness (or
     delay) of the immigration authorities or the detainee; and
     the likelihood that the proceedings will culminate in a
     final removal order.

Id. (citation omitted).

     Of these factors, the length of the petitioner’s detention

is “the most important.” Id. Mandatory detention is “likely to

be unreasonable if it lasts for more than one year during

removal proceedings before the agency, excluding any delays due

to the alien’s dilatory tactics.” Id. Detention of less than one

year may be unreasonable “if the Government unreasonably delays

or the case languishes on a docket.” Id. at 220.

     If a petitioner’s mandatory detention has been unreasonably

prolonged, the petitioner “is entitled to a bond hearing before

an immigration judge.” Id. At that hearing,

     [T]he Government [must] prove that the alien is either
     dangerous by clear and convincing evidence or a risk of
     flight by a preponderance of the evidence. The immigration

                                   3
         Case 1:20-cv-11036-PBS Document 11 Filed 06/29/20 Page 4 of 8



       court may not impose excessive bail, must evaluate the
       alien’s ability to pay in setting bond, and must consider
       alternative conditions of release such as GPS monitoring
       that reasonably assure the safety of the community and the
       alien’s future appearances.

Id. at 228.

                                    FACTS

  I.      Legal Status and Criminal History

       Petitioner is a citizen of Cape Verde. He entered the

United States in 2004 with a B1/B2 visitor nonimmigrant visa. In

2012, his status was adjusted to that of a conditional permanent

resident.

       In February 2011, Petitioner was charged with violating an

abuse prevention order and breaking and entering, and the

charges were dismissed. In December 2012, Petitioner was charged

with possession of a firearm and the charge was subsequently

dismissed.     In June 2015, Petitioner was acquitted of two counts

of possession of a firearm, possession of a Class B substance,

and a third gun related charge following a jury trial.            In

November 2015, Petitioner was convicted of possession with

intent to distribute Oxycodone, possession of a controlled

substance, two counts of possession of a firearm/ammunition

without an FID card, and possession of cocaine following a jury

trial.    He received a 1-year prison sentence for the controlled

substance violation and the two firearm charges and a 3.5 – 4

year prison sentence for the possession with intent to

                                      4
        Case 1:20-cv-11036-PBS Document 11 Filed 06/29/20 Page 5 of 8



distribute Oxycodone offense.       Petition was placed on probation

2 years from and after his prison sentence for the possession of

cocaine charge.

  II.    Immigration Detention and Proceedings

     Petitioner has been held in immigration detention since his

arrest by ICE on November 4, 2019.        He is currently detained at

the Bristol County House of Corrections.

     On November 20, 2019, Petitioner appeared for his first

hearing before the Boston Immigration Court and was granted a

continuance in order to complete an application for available

relief and gather evidence.

     At a hearing before the immigration judge (“IJ”) on

December 4, 2019, Petitioner filed his application for relief

and protection from removal. The IJ found that Petitioner was

subject to mandatory detention and that the IJ lacked

jurisdiction to redetermine bond.        Petitioner reserved appeal on

the bond decision.

     The IJ held a final removal hearing on January 2, 2020.

Petitioner’s claims for relief were denied and Petitioner was

ordered removed from the United States.

     Petitioner filed an appeal with the Board of Immigration

Appeals (“BIA”) on January 7, 2020, challenging the IJ’s finding

that Petitioner is subject to mandatory detention.           Petitioner

filed an untimely brief in support of his appeal, which the BIA

                                     5
         Case 1:20-cv-11036-PBS Document 11 Filed 06/29/20 Page 6 of 8



rejected on April 9, 2020. Petitioner’s bond appeal remains

pending.

       On January 27, 2020, Petitioner filed a second notice of

appeal with the BIA, challenging the IJ’s removal order and

denial of relief. On May 9, 2020, Petitioner filed a brief,

albeit untimely, in support of his appeal.

       On June 5, 2020, ICE filed a motion to expedite and also

filed an opposition to consideration of Petitioner’s late-filed

brief.    Petitioner’s appeal remains pending.

                                 DISCUSSION

       Petitioner argues he is entitled to a bond hearing before

an immigration judge because his mandatory detention is

“unreasonably prolonged in relation to its purpose in ensuring

the removal of deportable criminal aliens.” Reid, 390 F. Supp.

3d at 219.

  I.      Length of Detention

       The length of a petitioner’s mandatory detention is “the

most important factor” in determining its reasonableness. Id.

Detention of over a year is “likely to be unreasonable,” but

“[p]eriods of detention directly attributable to an alien’s

dilatory tactics should not count in determining whether

detention has exceeded the one-year mark.” Id. at 219-20.

       Here, Petitioner has been detained since November 4, 2019

or almost eight months.       Although he has not engaged in dilatory

                                      6
         Case 1:20-cv-11036-PBS Document 11 Filed 06/29/20 Page 7 of 8



tactics, his detention falls below the one-year mark and is not

yet presumptively unreasonable.

  II.     Other Relevant Factors

     In assessing the reasonableness of Petitioner’s mandatory

detention, the Court also considers “[1] the foreseeability of

proceedings concluding in the near future (or the likely

duration of future detention); [2] the period of the detention

compared to the criminal sentence; . . . and [3] the likelihood

that the proceedings will culminate in a final removal order.”

Reid, 390 F. Supp. 3d at 219 (numbering added). Detention under

a year may also be unreasonable “if the Government unreasonably

delays or the case languishes on a docket.” Id. at 220.

     The Reid factors weigh against a finding of

unreasonableness at this time. Petitioner’s appeal is at an

advanced stage, with briefing submitted. In addition, the IJ

denied Petitioner’s application for relief, which is the best

guide available to this Court regarding the likelihood that

Petitioner’s proceedings will culminate in a final removal

order.    Moreover, the Government has not unreasonably delayed

Petitioner’s proceedings, nor has his case languished on a

docket.

                                    ORDER

     Petitioner’s mandatory detention under 8 U.S.C. § 1226(c)

has not been unreasonably prolonged and Petitioner therefore is

                                      7
      Case 1:20-cv-11036-PBS Document 11 Filed 06/29/20 Page 8 of 8



not entitled to a bond hearing before an immigration judge at

this time.    Accordingly, Respondent’s motion to dismiss (Docket

No. 9) is GRANTED and Decarvalho’s petition for a writ of habeas

corpus (Docket No. 1) is DENIED without prejudice.



SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   8
